                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK

JASON CRUMRINE, Individually and On        Case No. 1:19-cv-05777-FB-JO
Behalf of All Others Similarly Situated,

                           Plaintiff,

             v.

VIVINT SOLAR, INC., DAVID
BYWATER, and DANA RUSSELL,

                           Defendants.


ZHAOER LI, Individually and On Behalf of   Case No. 1:19-cv-06165-FB-JO
All Others Similarly Situated,

                           Plaintiff,

             v.

VIVINT SOLAR, INC., DAVID
BYWATER, and DANA RUSSELL,

                           Defendants.


NOTICE OF PAUL TURNER’S NON-OPPOSITION TO THE COMPETING MOTIONS
  FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT AS LEAD
             PLAINTIFF, AND APPROVAL OF LEAD COUNSEL
        On December 10, 2019, Paul Turner (“Turner”) timely filed a motion for consolidation of

related actions, appointment as lead plaintiff, and approval of his selection of counsel in

connection with the above-captioned securities fraud class action (Dkt. No. 10). Three similar

motions were filed by other putative class action members in this action (Dkt. Nos. 6, 8, 14).

        The Private Securities Litigation Reform Act of 1995 (the “PSLRA”) provides a

presumption that the “most adequate plaintiff” to represent the interests of class members is the

person or group that, among other things, has “the largest financial interest in the relief sought by

the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). Having reviewed the competing motions and

supporting papers provided by the other movants seeking appointment as lead plaintiff, it appears

that Turner does not possess the “largest financial interest in the relief sought by the class” as

required by the PSLRA. As such, Turner does not oppose the lead plaintiff motions of movants

with losses larger than Turner’s.

        However, if the Court determines that the lead plaintiff movants with losses larger than

Turner’s are incapable or inadequate to represent the class in this litigation, Turner remains

willing and able to serve as lead plaintiff or as class representative. By this Notice of Non-

Opposition, Turner does not waive his rights to participate and recover as a class member in this

litigation.

                                              Respectfully submitted,

DATED: December 26, 2019                      GLANCY PRONGAY & MURRAY LLP

                                              By: s/ Gregory B. Linkh
                                              Gregory B. Linkh (GL-0477)
                                              230 Park Ave., Suite 530
                                              New York, NY 10169
                                              Telephone: (212) 682-5340
                                              Facsimile: (212) 884-0988
                                              Email: glinkh@glancylaw.com



                                                 1
      -and-
GLANCY PRONGAY & MURRAY LLP
Lionel Z. Glancy
Robert V. Prongay
Charles H. Linehan
Pavithra Rajesh
1925 Century Park East, Suite 2100
Los Angeles, CA 90067
Telephone: (310) 201-9150
Facsimile: (310) 201-9160
Email: info@glancylaw.com

Counsel for Movant and [Proposed] Lead Counsel
for the Class




  2
                                    PROOF OF SERVICE

       I, the undersigned say:

       I am not a party to the above case and am over eighteen years old.

       On December 26, 2019, I served true and correct copies of the foregoing document, by

posting the document electronically to the ECF website of the United States District Court for

the Eastern District of New York, for receipt electronically by the parties listed on the Court’s

Service List.

       I affirm under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on December 26, 2019, at New York, New York.

                                                    s/ Gregory B. Linkh
                                                    Gregory B. Linkh
